Name: Commission Regulation (EEC) No 3725/89 of 11 December 1989 on the monitoring by the Community of exports of certain steel products to the United States of America
 Type: Regulation
 Subject Matter: America;  international trade;  iron, steel and other metal industries;  trade policy
 Date Published: nan

 18 . 12 . 89 Official Journal of the European Communities No L 368 /37 COMMISSION REGULATION (EEC) No 3725 / 89 of 11 December 1989 on the monitoring by the Community of exports of certain steel products to the United States of America ( a ) each certificate may refer to only one licence or one extract from a licence ; ( b ) the description of the category shall be accompanied by its number ; (c ) the description of the products in box 5 of the copy of the certificate shall include the CN codes ; (d ) the letter T' shall be placed after the figures for tonnes and before any fractions thereof; ( e ) each certificate shall comprise a single total ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard4 to Council Regulation (EEC) No 3722 / 89 of 6 November 1989 on the restriction of exports of certain steel products to the United States of America (*), and in particular Article 4 thereof, Whereas : 1 . the putting into force of the Arrangement over a period of time, particularly as regards the distribution of exports , makes it necessary to provide for fixed periods during which licences may be issued; 2 . to allow for optimum utilization of all the export possibilities provided for in the Arrangement, the licensing system should be drawn up so as to monitor the development of exports as closely as possible ; 3 . it is necessary to authorize the competent authorities of Member States to take the appropriate measures in cases of loss , theft or destruction of a licence or certificate , ( f) the customs office accepting the export declaration shall affix , in a legible manner, on both the original and copies of the certificate its stamp bearing the name of the office and the date of acceptance; (g) the number of each certificate shall be entered in box 13 of the licence or extract thereof to which the certificate refers . 3 . An export licence shall be issued within 15 working days of the day on which the application is received. Licences may be issued only until the end of the second month of each calendar quarter . HAS ADOPTED THIS REGULATION: 4 . Export licences shall be valid for three 'months from the date on which they are issued . However, licences shall be valid only for exports to be carried out during the quota period indicated in box 4 of the licences . Article 1 1 . For each of the categories of products originating in the Community , such categories being defined in Annex I , export licences as provided for in Article 4 of Regulation (EEC) No 3722/ 89 shall be issued free of charge by the competent authorities in the Member States (hereinafter referred to as 'the issuing authorities'), subject to the conditions provided for by the said Article 00 . Licences shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions laid down in Annex IV . For each export of the products under the abovementioned categories , the exporter must make out a certificate on a form conforming to the specimen set out in Annex III and respecting the provisions laid down in Annex IV. 2. Export certificates shall be drawn up as follows : However , where the Commission decides to apply Article 2 (3 ) of Regulation (EEC) No 3722/ 89 :  in cases of early use of licences , exports may be carried out during December 1990 and December 1991 . Licences may be issued from 1 November to 31 December of the year preceding that to which they refer ,  where licences are carried over , the period of validity of licences expiring on 31 December 1990 to 31 December 1991 may be extended by two months by the authority which issued them,  where additional allocations are made in the event of shortages, licences valid for a period of six months may be issued; the licences and the certificates corresponding to these licences shall be stamped with the words 'special issue'.(') See page 1 of this Official Journal . No L 368 / 38 Official Journal of the European Communities 18 . 12 . 89 Article S 1 . Fully used licences shall be returned at the latest on the eighth working day after they have been fully used to the competent authority in the Member State which issued them. 2 . Unused or partially used licences shall be returned at the latest on the eighth working day following expiry of their period of validity to the authority in the Member State which issued them . Article 2 At the request of the titular holder of the export licence , and upon production of the licence , the competent authorities of Member States may issue one or several extracts from the export licence . These extracts shall be made out on forms conforming to the specimen set out in Annex II and respecting the provisions of Annex IV. Extract may not be used as a basis for issuing further extracts . At the time the extracts are issued, the quantities of products covered by the said extracts shall be deducted from the quantities indicated on the licence from which it has been issued . Extracts shall have the same legal effects as the export licences from which they have been issued and to which they refer. Article 6 1 . The original of the export licence and certificate and the requisite copies thereof must be presented in support of the export declaration to the customs office in the European Economic Community in which formalities regarding exports of steel products to the United States of America are completed . this office shall : ( a ) attribute the quantity to be exported upon the original of the licence ; (b ) endorse the original and copies of the certificate , return the original to the titular holder of the licence or to his representative so that it may be presented to the customs authorities of the United States of America on importation, keep its own copy and forward the copies intended for the issuing authority of the export licences and the Commission . 2 . The copies of the certificates shall be forwarded to the Commission within three working days following the week in which the customs office endorsed them. 3 . Where certificates are amended or cancelled with the authorization of the customs office which endorsed them, that office shall also forward to the authority which issued the export licence and to the Commission copies of certificates thus amended or cancelled within three working days following the week in which the amendment or cancellation was authorized . 4 . Member States may provide for the forwarding of copies to the Commission to take place through a central organization appointed for this purpose. Article 3 1 . Export licences may be transferred in whole or in part by their titular holder (hereinafter referred to as 'the transferer') to other steel undertakings or distribution undertakings (hereinafter referred to as 'the transferees') subject to the conditions laid down in Article 4 ( 3 ) of Regulation (EEC) No 3722/ 89 . 2 . The authority which issued the licence must be informed of such transfer by both the transferer and transferee. That authority shall , without delay, certify the transfer on the export licence or on the extract and inform the Commission . Transfer shall take effect from the date of this certification. 3 . In cases where only a part of an export licence is * transferred , an extract from the export licence should be issued in respect of this part . 4 . Where a licence has been transferred to a transferee in a Member State other than that which issued the licence , the authority which certified the transfer shall , without delay , inform the competent authority of the Member State in which the transferee is situated. 5 . Each licence may be transferred only once . Article 4 Licences or extracts from licences issued by the authorities of a Member State* and certificates and declarations accompanied by the stamp of those authorities, shall have the same legal value in each of the other Member States as such documents issued by the authorities of those Member States and certificates and declarations accompanied by the stamp of those authorities . Article 7 1 . Licence applications shall include the following information :  a description of the products , specifying their category and CN code, in accordance with Annex I ; however, the CN code need not be specified if the applicant states 18 . 12 . 89 Official Journal of the European Communities No L 368 / 39 that he wishes to transfer the licence requested , in which case the code shall be specified by the transferee ,  the quantity of products ( in tonnes),  the exporter's name or trade name, address and telephone and telex numbers ,  the consignee's name or trade name and address ; however , these indications need not be specified if the applicant states that he wishes to transfer the licence requested , in which case they shall be given by the transferee ,  scheduled date(s ) of export ,  where appropriate , an indication that the products are intended for temporary importation into the United States of America and re-export in the same state or without having been subject to substantial transformation or having been subject to double substantial transformation as defined in Appendix D of the Arrangement ( 1 ). 2 . The exporter shall declare that the goods are of Community origin and that the information on his licence application is accurate . Article 8 In the case of loss , theft or destruction of the original of an export licence or certificate , the competent authorities which issued or endorsed the said documents may issue or endorse a duplicate . Licences so issued and certificates so endorsed should bear the endorsement "Duplicata" in red . Article 9 1 . Within the first 10 days of each month Member States shall notify the Commission of: ( a ) the tonnages in respect of which licences were issued during the preceding month ; (b ) the tonnages exported in the month preceding that referred to in point ( a ). 2 . The notifications from Member States shall include : ( a ) a breakdown of the products by category in accordance with Annex I , and in respect of the information referred to in paragraph I (b ), by CN code also ; (b ) an indication ( in tonnes ) for each product intended for temporary importation into the United States of America for re-export in the same state or without having been subject to substantial transformation there, or having been subject to double substantial transformation . 3 . Within the first 15 days of each month Member States shall inform the Commission of the tonnages in respect of which licences expired during the preceding month . 4 . Member States shall forward to the Commission, without delay, a copy of each licence and any extract as soon as it has been issued . They shall also forward a copy of each amended or cancelled licence or extract as soon as it has been amended or cancelled . 5 . Where the Commission ascertains that a Member State has issued licences in excess of its allocation for a given category , it shall inform that State that those licences were issued in infringement of the rules and that any certificates issued on the basis of those licences cannot be considered to be certificates within the meaning of Article 6 of the Arrangement . This information shall be published in the Official Journal of the European Communities. 6 . At the same time as they submit the monthly notifications provided for in paragraph 1 , Member States shall send to the Commission all relevant information concerning infringements of Regulation (EEC) No 3722/ 89 and of this Regulation and any penalties imposed . Article 10 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 11 December 1989 . For the Commission BANGEMANN (*) See page 99 of this Official Journal . No L 368 /40 Official Journal of the European Communities 18 . 12 . 89 ANNEX I Product list Category Product HTS (*) CN code 1 . Blooms and billets 7207.11 7207 11 li 7207.12.0010 7207 12 11 (41 ) 7207.19 ( 40 ) 7207 12 19 ( 41 ) li 7207.20.0025 7207 12 90 ( 41 ) 7207.20.0075 (40 ) 7207 19 ( 40 ) II 7207.20.0090 ( 40 ) 7207 20 11 \\ 7207 20 15 7218.90.0010 7207 20 17 7218.90.0020 7207.20 19 Il 7218.90.0045 (40 ) 7207 20 31 ( 41 ) 7218.90.0055 (40 ) 7207 20 33 ( 41 ) Il 7218.90.0070 ( 40 ) 7207 20 39 ( 41 ) :: 7218.90.0080 (40 ) 7207 20 51 Il| 7207 20 55 7224.90.0010 7207 20 57 Il 7224.90.0030 (40 ) 7207 20 59 ( 40 ) Il 7224.90.0040 7207 20 71 || 7224.90.0060 ( 40 ) 7207 20 79 ( 40 ) 7224.90.0070 (40 ) 7207 20 90 ( 40 ) 7218 90 11 (42 ) .! 7218 90 13 (42 ) 7218 90 1 5 (41 ) (42 ) 7218 90 19 ( 41 ) ( 42 ) 7218 90 30 (41 ) (42 ) I ll 7218 90 50 ( 42 ) 7218 90 91 (40 ) (42 ) || 7218 90 99 ( 4?)( 42 ) | 7224 90 11 ( 41 ) 7224 90 19 (41 ) 7224 90 30 ll 7224 90 91 (40 ) || 7224 90 99 ( 40 ) 2 . Other semi-finished 7206.10 7206 10 00 (including slabs) 7207.12.0050 7207 12 11 ( «) Il 7207.20.0045 7207 12 19 (43 ) \ 7207 12 90 ( 43 ) 7218.10 ( 17 ) 7207 20 31 ( 43 ) \\ 7218.90.0035 7207 20 33 ( 43 ) I 7207 20 39 ( 43 ) 7224.10 ( ,7 ) \ I 7224.90.0020 7218 10 00 ( 17 ) 7224.90.0050 7218 90 15 ( 43 ) ||l 7218 90 19 ( 43 ) 7218 90 30 C43 ) 7224 10 00 ( 17 ) I . 7224 90 11 ( 43 ) 7224 90 19 ( 43 ) 3 . Plate 7208.31 7208 31 00 I I 7208.32 7208 32 \ \ 7208.33.50 7208 33 (44 ) 7208.41 7208 41 00 l 7208.42 7208 42 I 7208.43 7208 43 (*) HTS represents the Harmonized Tariff Schedule of the United States of America . 18 . 12 . 89 Official Journal of the European Communities No L 368 / 41 Category Product 3 . Plate (cont'd) 4 . Hot-rolled sheet and strip HTS C,N code 7210.90.10 ( 5)( s ) 7210 90 31 ( 5 ) 7211.11 7211 11 00 = 7211.12 721112 7211.21 7211 21 00 7211.22.00.45 7211 22 10 ( 45 ) 7211 22 90 ( 4S ) . 7212.60 ( 6 ) 7212 60 ( 6 ) 7225.30.30 7225.40.30 7225 30 00 ( 46 )( 47 ) 7225.50.60 7225 40 10 ( 47 ) 7225 40 30 ( 47 ) 7226.91.50 7225 40 50 ( 47 ) 7225 50 00 ( 46 )( 47 ) 7226 91 00 (46 )( 47 ) 7208.11 7208 11 00 7208.12 7208 12 7208.13 7208 13 7208.14 7208 14 7208.21.50 7208 21 10 ( 44 ) 7208.22.50 7208 21 90 ( 44 ) 7208.23 7208 22 10 ( 44 ) 7208.24 7208 22 91 ( 44 ) 7208.34 7208 22 99 (44 ) 7208.35 7208 23 7208.44 7208 24 7208.45 7208 34 7208.90 ( 5 ) ( 6 ) 7208 35 7208 44 7211.19 ( 3 ) 7208 45 7211.22.0090 7208 90 ( 5 ) (*) 7211.29 ( 3 ) l 7211 19 ( 3 ) 7225.30.70 ( 3 ) 7211 22 (48 ) 7225.40.70 ( 3 ) 7211 29 ( 3 ) 7226.91.70 : ( 3 ) 7225 30 00 ( 3 )(47 ) ( «) 7226.91.80 ( 3 ) 7225 40 70 ( 3 ) ( 47 ) 7225 40 90 ( 3 ) ( 47 ) 7226 91 00 ( 3 ) (47 ) 49 ) 7208.21.10 7208 21 10 ( so ) 7208.22.10 7208 21 90 ( so ) 7208.33.10 7208 22 10 ( 50 ) l 7208 22 91 ( 50 ) 7209.11 7208 22 99 ( 50 ) 7209.12 7208 33 10 ( so ) 7209.13 7208 33 91 ( so) 7209.14 7208 33 99 ( ») 7209.21 7209.22 7209 11 00 7209.23 7209 12 7209.24.50 7209 13 7209.31 7209 14 7209.32 7209 21 00 7209.33 7209,22 7209.34 7209 23 7209.41 7209 24 10 ( S1 ) 7209.42 7209 24 91 ( S1 ) 7209.43 7209 31 00 7209.44 7209 32 7209.90 ( 5 ) ( 6 ) 7209 33 7209 34 7210.70.30 ( 5 )( 6 ) 7209 41 00 7209 42 7211.30.50 \ 5 . Cold-rolled sheet No L 368 /42 Official Journal of the European Communities 18 . 12 . 89 Category Product HTS CN code 5 . Cold-rolled sheet 7211.41.70 7209 43 (cont'd) 7211.49.50 7209 44 I 7209 90 ( s ) ( s ) 7225.50.80 ( 3 ) 7225.90 ( 3 ) ( 5 ) ( 6 ) 7210 70 19 ( s ) ( «) 7210 70 90 ( 5 ) ( 6 ) (") I 7226.92.50 ( 3 ) l 7211 30 ( S3 ) 7211 41 . ( S3 ) 7211 49 ( 53 ) 7225 50 00 ( 3 )( 47 ) ( 49 ) ( 54 ) 7225 90 . ( 3 ) ( s ) ( 6 ) - 7226 92 ( 3 )( 47 )( 53 ) 6 . Blackplate 7209.24.10 7209 24 ( 5S ) 7 . Cold-rolled strip 7211.30.10 ( 3 )( 16 ) 7211 30 31 ( 3 )( 16 )( 56 ) I 7211.30.30 ( 3 )( 16 ) 7211 30 39 t 3 )( 16 )( 56 ) I 7211.41,10 ( 3 )( 16 ) 7211 30 50 ( 3 )( 16)(") I 7211.41.30 ( 3 )( 16 ) 7211 30 9.0 ( 3 ) ( 1S ) { 56 ) 7211.41.50 ( 3 )( 16 ) 7211 41 91 ( 3 )( 16 )( 56 ) 7211.49.10 ( 3 )( 16 ) 7211 41 95 ( 3 )( 16 )( 56 ) 7211.49.30 ( 3 )( 16 ) 7211 41 99 ( 3 ) (")(") 7211.90 ( 3 ) ( «)(") 7211 49 91 ( 3 )( 1 «)( «) 7211 49 99 ( 3 )( 16 )( 56 ) I 7212.30.10 ( s ) ( 16 ) 7211 90 ( 3 )( 6 )( 16 ) 7212.30.30 ( 6 )( 16 ) I 7212.40.10 ( 6 )( 16 ) 7212 30 90 ( 6 ) (*&lt;) (") I || 7212 40 10 ( 6 )( 16 ) (") 7226.92.70 ( 3 ) (") 7212 40 99 ( 6 )( 16 )( 56 ) 7226.92.80 ( 3 ) ( 16 ) 7226.99 ( 3 ) ( 6 ) ( lfi ) 7226 92 90 ( 3 ) ( 16 ) (47 ) (") || 7226 99 ( 3 ) (&lt;) ( 16 ) 8 . Electrical sheet and strip 7225.10 ( 5 )(s ) 7225 10 ( J ) ( «) 7226.10 ( «.) 7226 10 ( «) 9 . Stainless plate 721 9.11 ( 19 )(20 ) 7219 11 ( 19 )(20 ) || 7219.12 ( 19 )( 20 ) 7219 12 ( 19 )(2a) \ 7219.21 ( 19)( 20 ) 7219 21 ( 19 ) (20 ) \ 7219.22 ( 19 ) ( 20 ) 7219 22 ( ») ( 20 ) 7219.31 ( 19 )( 20 ) 7219 31 ( 19 )(20 ) 7220.11 ( 19 )( 20 ) 7220 11 00 ( 19 ) ( 20 ) 10. Stainless sheet and strip 721 9.13 ( 19)( 20)(21 ) 7219 13 ( 19 )(20)(21 ) 7219.14 ( 19 )( 20 )(21 ) 7219 14 ( 19 )(20)(21 ) 7219.23 ( 19 )( 20)(21 ) 7219 23 ( 1S)(20)(21 ) \ 7219.24 ( 19 ) (20 ) ( 21 ) 7219 24 ( 19 )(20)( 21 ) 7219.32 ( 19 ) (20 ) ( «) 7219 32 ( 19 )(20)(21 ) Il 7219.33 ( 19 )( 20)( 21 ) 7219 33 ( 19 ) (20 ) ( 21 ) II 7219.34 ( 19 )(20)( 21 ) 7219 34 ( 1S ) (20 ) ( 21 ) II 7219.35 ( 1S ) (20 ) ( 21 ) 7219 35 ( 19)&lt;20)( 21 ) || 7219.90 ( 5 )( s )( 19 )( 20)( 21 ) 7219 90 ( 5 ) ( «) ( 19 ) ( 20 ) ( 21 ) 7220.12 ( 2 ) ( ») (20 ) ( 22 ) 7220 12 00 ( 2 ) ( 19 ) ( 20 ) (22 ) II 7220.20.10 ( 19 )( 20 )( 22 ) 7220 20 (2 ) ( 19 ) ( 20 ) (") I 7220.20.60 ( 19 ) (20 ) ( 22 ) 7220 90 (2 ) ( 6 ) ( 19 ) ( 20 ) (") II 7220.20.70 ( 19 )( 20 )( 22 ) II 7220.20.90 ( 19 )( 20)(22 ) || 7220.90 ( 2 ) ( e ) ( 19 ) ( 20 ) ( 22 ) 11 . Tinplate 7210.11 ( s )( «) 7210 11 ( s )( s ) \ 7210.12 ( s )( «) 7210 12 (*)( «) 7212.10 ( s ) 7212 10 (s ) 18 . 12 . 89 Official Journal of the European Communities No L 368 /43 Category Product HTS CN code 12 . Tin-free steel 7210.50 (6 ) 7210 50 ( 6 ) | || 7210.90.60 ( 6 ) 7210 90 35 ( 57 ) \ II 7210 90 39 ( 57 ) 7210 90 90 ( 6 ) (") 13 . Electrogalvanized 7210.31 ( J ) ( 6 ) 7210 31 { 5 )( 6 ) 7210.39 ( 5 )( s ) 7210 39 ( 5 ) ( 6 ) 7212.21 ( 6 ) 7212 21 ( s ) 7212.29 ( «)' 7212 29 ( 6 ) 14. Other coated flat-rolled 7210.20 ( s ) ( 6 ) 7210 20 ( 5 ){ 6 ) products 7210.41 ( «) ( «) 7210 41 ( s )( s ) ll 7210.49 ( 5 ) ( 6 ) 7210 49 ( s ) ( 6 ) II 7210.60 ( s ) ( 24 ) 7210 60 ( s ) ( 24 ) I 7210.70.60 ( s )( 6 ) 7210 70 ( J ) ( 6 ) ( 58 ) 7210.90.90 ( 5 )( s )(gl ) 7210 90 10 ( 5 ) ( s ) ( 81 ) I I II 7210 90 33 ( 5 ) ( 6 ) . 7212.30.50 ( «) 7210 90 35 ( f) (') ( ») 7212.40.50 ( 6 ) 7210 90 39 ( 5 ) ( «) ( ») 7212.50 ( «) ( 81 ) 7210 90 90 ( s ) ( «)-( ») 7212 30 ( 6 ) ( 53 ) II 7212 40 ( 6 ) (") \ 7212 50 10 ( 6 )(81 ) \ 7212 50 31 ( s ) ll 7212 50 39 ( 6 ) l II 7212 50 51 ( 6 ) Il 7212 50 59 ( s ) II 7212 50 71 ( «) I 7212 50 73 ( 6 ) 7212-50 75 ( 6 ) I 7212 50 91 ( «) Il 7212 50 93 ( 6 ) IIll7212 50 97 ( «) » 7212 50 99 ( 6 ) 15 . Rebar 7214.20 7214 20 00 16 . Hot-finished bar 7213.39.0060 7213 39 00 ( so ) II 7213.39.0090 7213 49 00 ( 60 ) II 7213.49.0060 7213 50 00 ( so ) Il 7213.49.0090 ll 7213.50.0060 7214 10 00 \ 7213.50.0080 7214 30 00 ll 7214 40 l I 7214.10 7214 50 7214.30 7214 60 00 \ 7214.40 \ 7214.50 7228 20 11 \ 7214.60 7228 20 19 \ 7228 20 30 7228.20.10 (6 ) 7228 20 50 \ 7228.30.80 7228 20 90 (") 7228.40 7228 30 10 ( 47 ) 7228.60.60 ( «) 7228 30 90 (&lt;7 ) I l 7228 40 00 I 7228 60 10 (47 ) l 7228 60 90 ( «)'( ») 17 . Cold-finished bar 7215.10 7215 10 00 ! 7215.20 7215 20 00 7215.30 7215 30 00 \ 7215.40 7215 40 00 l 7215.90 ( «) 7215 90 ( «) \ 7228.20.50 (6 ) 7228 20 70 7228,50.50 7228 20 90 ( «) ( «) I 7228.60.80 (6 ) 7228 50 00 (47 ) \ 7228.80 7228 60 90 ( «) ( 47 ) ( «) 7228 80 No L 368 / 44 Official Journal of the European Communities 18 . 12 . 89 Category Product HTS CN code 18 . Stainless bar 7218.90.0030 7218 90 11 (") 7218.90.0065 7218 90 13 (") 7218.90.0090 7218 90 15 ( 41 ) (") 7218 90 19 ( 41 ) ( 63 ) 7221.00.0060 7218 90 30 ( 41 )( 63 ) 7221.00.0080 7218 90 50 (") 7218 90 91 {") 7222.10 7218 90 99 ( 63 ) 7222.20 l 7222.30 ( 6 ) 7221 00 10 ( 60 ) 7221 00 90 ( &lt;0 ) 722210 7222 20 7222 30 (6 ) 19 . Carbon wire rod 7213.10 7213 10 00 7213.20 7213 20 00 7213.31 7213 31 00 I 721 3.39.0030 7213 39 00 ( 64 ) 7213.41 7213 41 00 7213.49.0030 7213 49 00 ( 64 ) |\ 7213.50.0020 7213 50 00 ( 6S ) 1 7213.50.0040 20 . Stainless wire rod 7221.00.0020 7221 00 10 -(") 7221.00.0040 7221 00 90 (6S ) 21 . Alloy wire rod 7227.20 7227 20 00 7227.90.60 7227 90 10 7227 90 90 ( 47 ) 22 . Bar shapes less than 7216.10 7216 10 00 80 mm 7216.21 7216 21 00 7216.22 7216 22 00 23 . Structural 7216.31 7216 31 00 7216.32 7216 32 00 ll 7216.33 7216 33 00 7216.40 7216 40 ll 7216.50 7216 50 7216.60 7216 60 7222.40.30 7222 40 11 ll 7222 40 19 7228.70.30 7222 40 30 7228 70 10 7228 70 31 24 . Sheet piling 7301.10 7301 10 00 25 . Fabricated structurals 7216.90 7216 90 7222.40.60 7222 40 91 7222 40 93 7228.70.60 7222 40 99 7301.20 7228 70 91 | 7228 70 99 7308.10 II 7308.20 : 7301 20 00 7308.30 ( 15 ) l 7308.40 7308 10 00 7308.90.30 ( 12 ) 7308 20 00 I 7308.90.60 ( 13 ) 7308 30 00 ( 15 ) 7308.90.90 ( 9 ) ( 14 ) 7308 40 00 7308 90 - ( 9 ) ( 14 ) ( 67 ) 18 . 12 . 89 Official Journal of the European Communities No L 368 / 45 Category Product HTS CN code 26 . Stainless wire 7223.00.10 7223 00 10 ( 68 ) \ 7223.00.50 ( 2 ) (*) 7223 00 90 ( 68 ) 27. Wire strand 7312.10.10 ( 4 ) 7312 10 30 (4 ) ( 69 )( 71 ) I 7312.10.3015 ( 4 ) 73 1 2 1 0 50 (4 ) ( 69 )( 70 )( 71 ) \ 7312.10.3065 ( 4 ) 73 12 1 0 71 (4 )( 69 )( 70 ) 7312.10.3075 ( 4 ) 73 1 2 1 0 75 ( 4 )( 69 )( 70 ) I 7312.10.3090 ( 4 ) 7312 10 79 ( 4 ) ( 69 ) ( 70 ) 28 . Wire rope 7312.10.60 ( 4 ) 7312 10 30 ( 4 ) ( 69 )( 72 ) I 7312.10.90 ( 4 ) 73 1 2 1 0 50 (4 ) ( 69 )( 72 )( 73 ) I || 7312 10 91 ( 4 ) ( 69 ) I || 7312 10 95 ( 4 ) 73 1 2 1 0 99 (4 ) ( 69 ) ( 73 ) 29 . Carbon and alloy wire 7217.11 7217 11 || 7217.12 7217 12 || 7217.13 7217 13 || 7217.19 7217 19 II 7217.21 7217 21 00 II 7217.22 7217 22 00 7217.23 7217 23 00 II 7217.29 7217 29 00 || 7217.31 ( 3 ) 7217 31 00 ( 3 ) II 7217.32 7217 32 00 I 7217.33 7217 33 00 7217.39 ( 3 ) 7217 39 00 ( 3 ) l 7223.00.90 7223 00 10 ( 74 ) II 7223 00 90 ( 74 ) I 7229.20 l || 7229.90 7229 20 00 7229 90 00 30 . Wire products 7313.00 ( ») 7313 00 00 ( u ) 7314.41 ( 8 ) 7314 41 ( 8 ) || 7314.42 ( 8 ) 7314 42 ( 8 ) || 7314.49 ( 8 ) 7314 49 00 ( 8 ) \ || 7317.00.55 ( 7 ) 7317 00 ( 7)( 7S ) 7317.00.6560 ( 7) 7317.00.75 ( 7 ) 31 . Rails 7302.10 ( 10 ) 7302 10 ( 10 ) 32 . Rail products 7302.20 ( 1S ) 7302 20 00 ( 18 ) Il 7302.40 ( 18 ) 7302 40 10 l II 7302.90 (") 7302 90 30 ( ») ll 7302 90 90 ( 23 ) |1 8607.19.10 8607.19.20 8607 19 11 \ 8607 19 19 33 . Alloy tool steel 7225.20 ( 5 ) ( «) 7225 20 ( 5 ) ( «) \ 7225.30.10 7225 30 00 ( 7S ) 7225.30.5060 7225 40 ( 77 ) Il 7225.40.1090 7225 50 00 ( 77 ) Il 7225.40.5060 I l || 7225.50.1060 . 7226 20 ( 6 ) 7226 91 00 ( 77 ) || 7226.20 ( 6 ) 7226 92 ( 77 ) Il 7226.91.1060 || 7226.91.3060 7227 10 00 || 7226.92.1060 7227 90 90 ( 77 ) 7226.92.3060 I I Il 7228 10 (6 ) Il 7227.10 7228 30 ( 77 ) \ 7227.90.1060 7228 50 00 ( 77 ) l 7227.90.2060 7228 60 ( 6 ) ( 77 ) 18 . 12 . 89No L 368 /46 Official Journal of the European C&lt; mmunities Category Product HTS CN code 33 . (cont'd) Alloy tool steel 7228.10 ( 6 ) 7228.30.40 7228.30.60 7228.50.1020 7228.50.1040 7228.50.1060 7228.50.1080 7228.60.1060 ( 6 ) 7229.10 7229 10 00 34. Other speciality steel 7225.30.5030 7225.40.1015 7225.40.5030 7225.50.1030 7225.50.70 7226.91.1030 7226.91.3030 7226.92.1030 7226.92,3030 7227.90.1030 7227.90.2030 7225 30 00 ( 78 ) 7225 40 ( 79 ) 7225 50 00 ( 79) ( 80 ) 7226 91 00 (79 ) 7226 92 ( 79 ) 7227 90 90 ( 7 ») 7228 30 ( 79 ) 7228 50 00 ( 79 ) 7228 60 ( 6 ) ( 79 ) 7228.30.20 7228.50.1010 7228.60.1030 ( 6 ) 18 . 12 . 89 Official Journal of the European Communities No L 368 /47 Footnotes ( 2 ) Excluded if 'razor blade steel' i.e. flat-rolled products of stainless steel not over 0,25 mm in thickness and not over 23 mm in width , containing by weight not over 14,7 % of chromium, and certified at the time of entry to be used in the manufacture of razor blades . ( 3 ) Excluded if 'carbon / alloy band saw steel' defined as follows : (a ) 'metal cutting band saw steel ' referring to steel flat-rolled products , not less than 0,61 mm and not more than 0,91 mm in thickness , not less than 6,30 mm and not more than 50,80 mm in width , in coils , containing:  carbon : not less than 1,18 % and not more than 1,32 % ,  chromium: not less than 0,15 % and not more than 0,32 % ,  manganese: not less than 0,10 % and not more than 0,40 % , certified by the importer of record or the ultimate consignee for use in the manufacture of metal-cutting band saw blades ; or (b) 'wood band saw steel' referring to ( 1 ) alloy steel flat-rolled products less than 4,75 mm in thickness which contains , in addition to iron , each of the following elements by weight in the amount specified :  carbon: not less than 0,70 % and not more than 0,81 % ;  manganese: not less than 0,30 % and not more than 0,55 % ;  silicon : not less than 0,20 % and not more than 0,35 % ;  nickel : not less than 1,60 % and not more than 2,70..% ;  chromium: none , or not more than 0,50 % ;  phosphorus: none , or not more than 0,03 % ,  sulfur : none , or not more than 0,15 % , or (2) cold-rolled flat-rolled products less than 4,75 mm in thickness , less than 300 mm in width , which contains , in addition to iron, each of the following elements by weight in the amount specified :  carbon: not less than 0,70 % and not more than 0,81 % ;  manganese : not less than 0,30 % and not more than 0,50 % ;  silicon : not less than 0,20 % and not more than 0,35 % ;  chromium: none , or not more than 0,50 % ; /  phosphorus : none , or not more than 0,03 % , and  sulfur : none , or not more than 0,15 %; certified by the importer of record or the ultimate consignee for use in the manufacture of wood band saws . ( 4) Excluded if covered with textile or other non-metallic material . ( s ) Excluded if cut , pressed or stamped to non-rectangular shape ( including scroll cutting). ( 6 ) Covered if corrugated or subjected to surface treatments . ( 7 ) Excluded if corrugated fasteners , glaziers' points, hook nails , or ring nails . ( 8 ) Excluded if other than galvanized wire fencing wholly of round iron or steel wire measuring not over 5,08 mm and not under 1,905 mm in diameter , whether or not such wire is covered with plastics . ( 9 ) Excluded if fence or sign posts . ( 10 ) Excluded if current-conducting rail . ( n ) Excluded if twisted hoop or single flat wire, whether or not barbed . ( 12 ) Excluded if of cast iron . ( 13 ) Excluded if in part of stainless steel . ( 14) Excluded if plastic foam core insulating composite panels . ( 15 ) Excluded if door or window frames . ( 16 ) Excluded if bale ties . ( 17) Excluded if other primary forms, e.g. blocks, lumps , puddled bars and pilings . ( 18 ) Excluded if forged . ( 19 ) Excluded if cladding grade 434 stainless steel certified by the importer of record to be used in the manufacture of stainless steel clad aluminum automobile trim . (20 ) Excluded if grade 253MA or 254SMO stainless steel . ( 21 ) Excluded if stainless steel flat-rolled products less than 4,75 mm in thickness and over 1 803,4 mm in width . (22 ) Excluded if stainless steel flat-rolled products less than 4,75 mm in thickness , less than 300 mm in width , aad certified by the importer of record or ultimate consignee to be used in the manufacture Of stainless steel flapper valves for compressors . ( 23 ) Covered if either (a ) hot-rolled and designed to connect the ends of adjacent rails in track ( i.e. 'joint bars'). These products are usually punched or slotted; or (b) hot-rolled and used to support rails in track, to maintain track gauge , and protect the ties ( i.e. 'tie plates'). These products are punched to provide holes for spikes and have one or two shoulder sections as rail guides . No L 368 / 48 Official Journal of the European Communities 18 . 12 . 89 ( 24 ) Excluded if cut , pressed or stamped to non-rectangular shape and other than electrolytically coated or plated . (40 ) Excluded if pieces roughly shaped by forging. (41 ) Covered if of a width measuring less than four times , the thickness . (42 ) Covered if of a cross-sectional area of 19,4 cm2 or more. (43 ) Covered if of a width measuring at least four times the thickness . (44 ) Excluded if pickled . (45 ) Excluded if in coils . (46 ) Covered if of a thickness of 4,75 mm or more . (47 ) Excluded if of tool steel as defined in additional note 1 (e ), (f) and (h ) to Chapter 72 of the HTS . (48 ) Covered if in coils . (49 ) Covered if of a thickness of less than 4,75 mm. (50 ) Covered if pickled . ( 51 ) Covered if of a thickness of 0,361 mm or more . (52 ) Excluded if coated or plated with metal or clad . ( 53 ) Covered if of a width of 300 mm or more . ( 54 ) Excluded if of heat resisting steel as defined in additional note 1 (g ) to Chapter 72 of the HTS . ( 55 ) Covered if of a thickness of less than 0,361 mm . ( 56 ) Covered if of a width of less than 300 mm. ( 57 ) Covered if electrolytically coated or plated with base metal . ( 58) Covered if coated or plated with metal or clad . (59 ) Excluded if electrolytically coated or plated with base metal . ( 60 ) Covered if of circular cross-section and with a diameter of 19 mm or more if of other than circular cross-section. ( 61 ) Excluded if cold formed. ( 62 ) Covered if cold formed . (63 ) Covered if of a cross sectional area of less than 19,4 cm2 . ( 64 ) Covered if of circular cross-section and with a diameter of 14 mm or more but less than 19 mm. ( 65 ) Covered if of circular cross-section and with either a diameter of less than 14 mm or with a diameter of 14 mm or more but less than 19 mm. ( 66 ) Covered if hot rolled, not drilled , not punched and not otherwise advanced. (67) If columns, pillars , posts , beams , girders and similar structural units , excluded if in part of stainless steel or if of cast iron . ( 68 ) Excluded if other than round or flat wire . Also excluded if flat wire or razor blade steel (see footnote 2) or flat wire further worked after flat rolling ( see footnote 6 ). ( 69 ) Excluded if fitted with fittings or made up into articles ; ( 70) Excluded if tyre cord. If other than tyre cord and other than stranded wire for prestressing concrete, excluded if of brass plated wire . (71 ) Covered if stranded wire . (72 ) Excluded if stranded wire . ( 73 ) Excluded if of brass plated wire. ( 74 ) Excluded if round or flat wire . ( 75 ) Excluded if thumb tacks; or drive pins , studs or other fasteners , suitable for use in powder-activated hand tools ; or staples in strip form; or furniture glides; or cut products made of other than round wire and of one piece construction . ( 76) If of a thickness of 4,75 mm or more, covered if of tool steel as defined in additional note 1 (e), ( f) and (h) to Chapter 72 of the HTS . If of a thickness of less than 4,75 mm, covered if of tool steel as defined in additional note 1 (e ) and (f) to Chapter 72 of the HTS . ( 77) Covered if of tool steel as defined in additional note 1 (e ) and (f) to Chapter 72 of the HTS. ( 78 ) Covered if of a thickness of less than 4,75 mm and of ball-bearing steel as defined in additional note 1 (h ) to Chapter 72 of the HTS . ( 79 ) Covered if of ball-bearing steel as defined in additional note 1 (h ) to Chapter 72 of the HTS. ( 80 ) Covered if of a thickness of less than 4,75 mm and of heat-resisting steel as defined in additional note 1(g) to Chapter 72 of the HTS. ( 81 ) Excluded if silvered , gilded or platinum plated. 18 . 12 . 89 Official Journal of the European Communities No L 368 /49 Definitions Extracts from the additional notes to Chapter 72 of the HTS: 1 . For the purpose of the tariff schedule the following expressions have the meanings hereby assigned to them: (e ) Tool steel Alloy steels which contain the following combinations of elements in the quantity by weight respectively indicated: ( i ) more than 1,2 % carbon and more than 10,5 % chromium; or (ii ) not less than 0,3 % carbon and 1,25 % or more but less than 10,5 % chromium; or ( iii) not less than 0,85 % carbon and 1 % to 1,8 % , inclusive, manganese ; or ( iv) 0,9 % to 1,2 % , inclusive , chromium and 0,9 % to 1,4 % , inclusive, molybdenum; or (v) not less than 0,5 % carbon and not less than 3,5 % molybdenum; or (vi ) not less than 0,5 % carbon and not less than 5,5 % tungsten . (f) Chipper knife steel Alloy tool steels which contain, in addition to iron , each of the following elements by weight in the amount specified: ( i ) not less than 0,48 % and not more than 0,55 % of carbon ; ( ii ) not less than 0,2 % and not more than 0,5 % of manganese; ( iii ) not less than 0,75 % and not more than 1,05 % of silicon ; ( iv) not less than 7,25 % and not more than 8,75 % of chromium; (v ) not less than 1,25 % and not more than 1,75 % of molybdenum; (vi ) none, or not more than 1,75 % of tungsten; and (vii ) not less than 0,2 % nor more than 0,55 % of vanadium. (g) Heat-resisting steel Alloy steels containing by weight less than 0,3 % of carbon and 4 % or more but less than 10,5 % of chromium. (h) Ball-bearing steel Alloy tool steels which contain, in addition to iron , each of the following elements by weight in the amount specified: ( i ) not less than 0,95 % and not more than 1,13 % of carbon ; ( ii ) not less than 0,22 % and not more than 0,48 % of manganese; ( iii ) none , or not more than 0,03 % of sulfur; ( iv) none , or not more than 0,03 % of phosphorus; (v) not less than 0,18 % and not more than 0,37 % of silicon; ( vi ) not less than 1,25 % and not more than 1,65 % of chromium; (vii ) none, or not more than 0,28 % of nickel; (viii ) none , or not more than 0,38 % of copper; and (ix) none , or not more than 0,09 % of molybdenum. class="page"> EUROPEAN COMMUNITY ANNEX II 1 Exporter (full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No ORIGINAL 4 Quota year2 EXTRACT of export licence No I 3 Period of validity from until5 Licence transferred to (full name and address ) included 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the customs office at which customs formalities for export to the United States of America are completed . T Category and detailed description of iron and steel products 8 CN codes 9 Quantity (metric tonnes ) 10 Place of issue : Date of issue : Signature : - 11 Period of validity extended until Signature : included Stamp of competent authority : Stamp of competent authority : ATTRIBUTION OF QUANTITIES EXPORTED OR FOR WHICH AN EXTRACT IS ISSUED 12 Quantities (metric tonnes) 13 Customs export document (type , number and date) or extract (number and date ) 14 Name , Member State , signature and stamp of attributing authority Available Attributed Available Attributed Available Attributed Available Attributed Available Attributed Available Attributed EUROPEAN COMMUNITY 1 Exporter ( full name and address) EXPORT LICENCE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 EXTRACT of export licence No 4 Quota year3 Period of validity from until5 Licence transferred to (full name and address ) included 6 AUTHORITY ISSUING THE LICENCE OR THE EXTRACT with effect from Signature : Stamp of competent authority : NOTE This licence and a certificate for the export of iron and steel products must be produced at the customs office at which customs formalities for export to the United States of America are completed . 7 Category and detailed description af iron and steel products 8 CN codes 9 Quantity (metric tonnes) 10 Place of issue : Date of issue : Signature : 11 Period of validity extended until Signature : included Stamp of competent authority : Stamp of competent authority : class="page"> EUROPEAN COMMUNITY annex m 1 Exporter ( full name and address ) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No ORIGINAL 2 Consignee (full name and address) 3 Export licence No / issued in (Member State) 4 Extract No / issued in (Member State) of export licence No / issued in (Member State) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the customs office at which customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the customs office shown in box 7 . must be produced to the competent authorities in the United States of America at the time of importation . 5 Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The quantity (metric tonnes) of iron and steel products shown above has been attributed 1 1 to the extract shown in box 4 .*) to the export licence shown in box 3 Customs export document : type : Signature : Stamp : number : date : [ Customs office : Member State : (*) The appropriate box to be indicated like this . class="page"> EUROPEAN COMMUNITY t Exporter (full name and address ) CERTIFICATE FOR THE EXPORT OF IRON AND STEEL PRODUCTS TO THE UNITED STATES OF AMERICA No COPY 2 Consignee (full name and address) 3 Export licence No / issued in (Member State) 4 Extract No / issued in (Member State ) of export licence No / issued in (Member State) NOTES A. This certificate must be completed on a typewriter and in English . B. This certificate and the export licence or the extract thereof to which it refers must be produced at the customs office at which customs formalities for export to the United States of America are completed . C. This certificate , duly endorsed by the customs office shown in box 7 . must be produced to the competent authorities in the United States of America at the time of importation . 5 Marks and numbers - Number and kind of packages - Category and detailed description of iron and steel products 6 Quantity (metric tonnes) 7 ENDORSEMENT BY THE COMPETENT CUSTOMS OFFICE IN THE EUROPEAN COMMUNITY The quantity (metric tonnes) of iron and steel products shown above has been attributed [~ ! to the extract shown in box 4 .*) to the export licence shown in box 3 Signature : Stamp :Customs export document : type : number : date : | Customs office : Member State : (') The appropriate box to be indicated like this : class="page"> 18 . 12 . 89 Official Journal of the European Communities No L 368 / 59 ANNEX IV Technical provisions relating to export licences, extracts thereof, and certificate forms 1 . Licences , extracts thereof including any extensions and forms shall be made up in sets containing at least one original , a copy for the issuing authority and a copy for the Commission . Certificate forms shall be made up in sets containing at least one original , a copy for the customs, a copy for the authority issuing the export licence or the extract thereof and a copy for the Commission . 2 . Forms referred to in point 1 shall be printed on white paper dressed for writing and weighing at least 40 g/m2 . Their size shall be 210 x 297 mm. 3 . The Member States shall be responsible for having the forms referred to in point 1 printed. These may also be printed by printers appointed by the Member State in which they are established. In the latter case, reference to the appointment by the Member State must appear on each form. Each form shall bear an indication of the printer's name and address , or a mark enabling the printer to be identified , and an individual serial number . The number which shall be composed of six digits shall be preceded by the following letters according to the country in which the forms are utilized: 'BE' for Belgium, 'DK' for Denmark, 'DE' for the Federal Republic of Germany , 'E5' for Spain , 'FR' for France, 'GR' for Greece , 'IE' for Ireland , 'IT' for Italy, 'LU' for Luxembourg, 'NL' for the Netherlands , 'PO' for Portugal and 'GB' for the United Kingdom. It may be followed by additional number which Member States may deem necessary for statistical purposes . 4 . Licences , extracts thereof including any extensions and forms shall be printed in one of the official languages of the Community , as specified by the competent authorities of the issuing Member State . Certificates shall be printed in English .